Mr. James A. Buttry Attorney at Law Friday, Eldredge  Clark 2000 First Commercial Building Little Rock, Arkansas  72201
Dear Mr. Buttry:
This is in response to a request for my review of an "Interlocal Cooperation Agreement" involving Phillips County, the Helena-West Helena-Phillips County Port Authority, and several school districts in Phillips County.
My review of the foregoing agreement indicates that it is identical to an "Interlocal Cooperation Agreement" previously submitted to this office for review.  See Op. Att'y Gen. No.93-134 (copy enclosed).  The conclusion reached in that opinion was that this office's approval of the submitted agreement was unnecessary.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure